Citation Nr: 1231393	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  07-27 530	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from May 1944 to May 1946.

This case arises to the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that in pertinent part declined to reopen a claim for service connection for residuals of a low back injury.  The Veteran appealed that decision.  In July 2009, the Board denied reopening the claim; however, in January 2011, the United States Court of Appeals for Veterans Claims (hereinafter: the Court) reversed the Board decision and ordered the Board to reopen the claim.  In a September 2011 decision, the Board re-opened the claim and then remanded it for development.

The claims files reflects that in April 2008, the RO granted service connection for post-traumatic stress disorder (PTSD) and assigned a 30 percent rating, which remains in effect and has not been appealed; however, the discussion portion of the April 2008 rating decision, at page 3, informed the Veteran that a 50 percent rating was to be assigned for PTSD.  This is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In September 2011, a VA physician examined the Veteran, reviewed the medical history, and then found it unlikely that any current low back disability is related to active service (active service ended in May 1946).  The physician based this negative etiology opinion on a May 1946 separation examination report that found the spine normal and on the absence of any documented evidence of low back complaints or treatment prior to 1969.  In stark contrast to the VA physician's conclusion that low back complaints are not documented prior to 1969, however, the following items of evidence do document low back pains prior to 1969.  

The claims files reflect that the Veteran applied to VA for medical treatment in 1946.  A VA letter to the Veteran, dated December 18, 1946, reflects that he was placed on a waiting list for VA treatment.  The Veteran competently and credibly recalls that he sought treatment for low back pains, among other health concerns, when he submitted that claim.  

An April 1949 VA hospitalization report clearly notes that the Veteran complained of aching in the back, hips, and shoulders, while X-rays of the spine were normal.  

In May 1949, the Veteran submitted a claim for service connection for "rheumatism."  He asserted that this arose "soon after being discharged."  

In January 1972, the Veteran's private physician J. Baggett, M.D., wrote a "To Whom it May Concern" letter in which he acknowledged treating the Veteran for severe low back pain radiating to the hip and leg every two weeks from July to December 1946.  The physician recalled recommending that the Veteran contact VA about the matter, which the Veteran did, but was placed on a wait list.  According to the physician's letter, because VA would not treat the Veteran, the physician then continued providing treatment until VA did hospitalize the Veteran in 1949.  The physician stated, "I have also treated this patient on numerous occasions since that hospital admission."  Thus, this personal letter from the Veteran's private treating physician compels the conclusion that the Veteran did have a low back condition in 1946, shortly after discharge from active military service.  

Longtime acquaintances of the Veteran have also acknowledged in writing their recollections of his complaints of low back pains since discharge from active service.  

The claims files also reflect that the Veteran is a combat veteran, having participated in numerous sea battles in the Pacific Theatre of Operations aboard a battleship (USS New Jersey (BB-62)) during World War II.  Therefore, his claim of the incurrence of a low back injury during active service must be accorded the benefit of 38 U.S.C.A. § 1154 (b).  That is, VA must accept as true his claim of incurrence of a low back injury and the onset of low back pains during active service, even in the absence of any notation of such in his official Service Treatment Reports.  

In view of the above evidence, it would be helpful if the physician who provided the September 2011 VA examination report and etiology opinion would review the complaints of low back pain dated prior to 1969 and then offer an addendum opinion addressing the likelihood that any current low back disability is related to active military service.    

Accordingly, the case is REMANDED for the following action:

1.  The AMC should forward the claims files to the September 2011 VA examining physician and request an addendum opinion.  The physician is asked to do the following:

(a.)  Note a review of the claims files and of the above-mentioned evidence of complaints of and treatment for low back pains prior to 1969, to include the January 1972 letter from the Veteran's private physician, J. Baggett, M.D., in which he acknowledged treating the Veteran for severe low back pain radiating to the hip and leg every two weeks from July to December 1946. 

(b.)  Offer an addendum opinion addressing whether it is at least as likely as not (50 percent or greater probability) that any current low back disability is related to active military service.  

The physician should offer a rationale for any conclusion.  If the requested physician is not available, a qualified substitute may be used.  The Veteran may be re-examined as necessary. 

2.  Following the above, the AMC should review all relevant evidence and re-adjudicate the service connection claim.  If the desired benefit is not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to report for a scheduled VA examination without good cause (if an examination is scheduled) may have adverse consequences on this claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



